By the court.
The District Court had no authority to adjudge costs against the petitioners. There is a provision, Stat. of 1847, c. 28, § 5, that if the judgment of the County Commissioners be affirmed, the appellants may be adjudged to pay costs arising after the appeal. But, in this case, the judgment of the County Commissioners was reversed, not affirmed. The discretionary power as to costs, given at the close of the section, extends only to allowances from the county treasury. The adjudication of the District Court, as to costs, was therefore erroneous, and the writ of certiorari must be granted. If it had been necessary to examine the point, it would perhaps be found that, as to town ways, no appeal to the District Court lies from the judgment of County Commissioners.